Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  EXAMINER’S COMMENTS
  Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

                                                 Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/05/2021 was filed after the mailing date of the Notice of Allowance on 07/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	The closest relevant prior art cited by the applicant are:
Edge et al. (LPPe 1.0 TS Assistance Data Segmentation - Doc#OMA-LOC-2010-0276-CR) teaches a method of implementing the procedure used to avoid target and server congestion including avoiding interference with other location activities being performed by the target and server and the procedure be optionally used by a server to transfer any type of assistance data to a target and applies to both solicited and unsolicited transfer.
       Examiner’s Amendment
5.	Examiner’s amendment is the same as previous Notice of Allowance dated 07/14/2021.

                                                   Allowable Subject Matter
6.	Claims 1-34 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claims 1-34 are allowable over the prior arts of record as indicated in previous Notice of Allowance mailed on 07/14/2021 and the prior art cited in IDS filed on 10/05/2021.
The above discussed prior art cited by the applicant (information disclosure statement submitted on 10/05/2021) does not explicitly disclose the claimed limitation namely “each Long Term Evolution (LTE) Positioning Protocol (LPP) message segment includes an end transaction field that is set to true to indicate the end of an LPP transaction that includes the plurality of the LPP message segments and wherein the respective value of segmentation information field is set independently of the value of the end transaction field” in combination with other claim limitations as specified in claims 1, 13, 21 and 27. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
[Note: Allowable Subject Matter and Examiner’s amendment is the same as previous Notice of Allowance dated 07/14/2021].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• CUI et al. (US 2014/0302870 A1) entitled: "METHOD AND POSITIONING USER EQUIPMENT AND POSITIONING SERVER"
• Sampath et al. (US 2011/0117925 A1) entitled: "METHOD AND APPARATUS FOR ASSISTED POSITIONING IN A WIRELESS COMMUNICATION SYSTEM"
• Huang et al. (US 2012/0044797 A1) entitled: "METHOD AND EQUIPMENT FOR SENDING RADIO LINK LAYER STATUS PACKAGE"
• Jain et al. (US 2017/0279899 A1) entitled: "ABORT MESSAGES FOR POSITION LOCATION MESSAGE FLOWS"
• Siomina et al. (US 8,995,393 B2) entitled: "METHODS AND NETWORK NODES FOR SIGNALING OF COMPLEMENTARY ASSISTANCE DATA"

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414